COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  COREY LAMOND HILL,                              §
                                                                No. 08-19-00013-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                                371st District Court
  THE STATE OF TEXAS,                             §
                                                              of Tarrant County, Texas
                    Appellee.                     §
                                                                  (TC# 1546785D)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.